DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2019 and 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 and 15, respectively,  of copending Application No. EP 3767247 A1 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because, excluding the presence of figure element numbers presented in reference application, both the instant application and the reference application comprise claim limitation language, in common.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 8 - 10, 12, 13, 18 - 20 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Lee et al. (US 20170373766 A1) hereafter referred to as “Lee”.

    PNG
    media_image1.png
    386
    776
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    441
    952
    media_image2.png
    Greyscale


Regarding claim 1, Lee disclose a sensor system (Figure 2, element 101) for monitoring a condition of a piston rod (Figure 2, element 106) positioned within a housing (first and second chambers, Figure 1, element s 108 and 110, respectively) (paragraph 27, lines 4 - 9), said sensor system comprising:
an interrogator system (Figure 2, element 204) comprising a first coil winding (of first antenna, Figure 2, element 136) coupled to the housing and radially spaced from the piston rod such that a gap is defined between said first coil winding and the piston rod (as shown in Figure 2);
a second coil winding (of first antenna, Figure 2, element 138) coupled to the piston rod (paragraph 30, lines 3 and 4), wherein said second coil winding is inductively coupled to said first coil winding (paragraph 30, lines 1 and 2) and configured to communicate with said first coil winding through a range of linear movement of the piston rod relative to the housing (paragraph 30, lines 5 - 7); and
a sensor (RF sensor, Figure 2, element 140) coupled to said second coil winding (paragraph 30, lines 4 and 5), said sensor configured to measure a characteristic associated with said piston rod and generate a current in said second coil winding to transmit, via the inductive coupling with said first coil winding, an electrical output signal associated with the characteristic to said interrogator system (paragraph 30, lines 5 - 12).
Regarding claim 2, Lee disclose the sensor system, wherein said first coil winding and said second coil winding are inductively coupled through the piston rod (paragraph 30, lines 1 - 5).
Regarding claim 3, Lee disclose the sensor system, wherein said first coil winding and said second coil winding are inductively coupled such that said first coil winding (paragraph 30, lines 1 and 2), in response to receiving an electrical input signal, is configured to generate an electrical signal within the piston rod corresponding to the electrical input signal (paragraph 30, lines 5 - 12).
Regarding claim 8, Lee disclose the sensor system, wherein said sensor is a surface acoustic wave sensor, wherein the characteristic measured by said sensor is at least one of a pressure, a strain, a torque, and a temperature, wherein the sensor system is configured to monitor the condition of the piston rod based on the characteristic, and wherein the condition is at least one of a piston rod load, a piston rod stress (paragraph 30, lines 7 - 13), a normal condition, and a reduction in service life condition.
Regarding claim 9, Lee disclose a linear drive system comprising:
a housing (first and second chambers, Figure 1, element s 108 and 110, respectively) (paragraph 27, lines 4 - 9) defining a bore;
a piston rod (Figure 2, element 106) positioned at least partially within the bore and translatable within the bore (paragraph 27, lines 4 – 6); and
a sensor system (RF sensor, Figure 2, element 140)  for monitoring a condition associated with said piston rod (paragraph 24, lines 1 – 10), said sensor system comprising:
an interrogator system (Figure 2, element 204) comprising a first coil winding (of first antenna, Figure 2, element 136) coupled to said housing and radially spaced from said piston rod such that a gap is defined between said first coil winding and said piston rod (as shown in Figure 2); 
a second coil winding (of second antenna, Figure 2, element 138) coupled to said piston rod (paragraph 30, lines 3 and 4), wherein said second coil winding is inductively coupled to said first coil winding and configured to communicate with said first coil winding paragraph 30, lines 1 and 2) through a range of linear movement of said piston rod relative to said housing (paragraph 30, lines 5 - 7); and
a sensor (RF sensor, Figure 2, element 140) coupled to said second coil winding  and said piston rod (paragraph 30, lines 4 and 5), said sensor configured to measure a characteristic associated with said piston rod and generate a current in said second coil winding to transmit, by the inductive coupling with said first coil winding, an electrical output signal associated with the characteristic to said interrogator system (paragraph 30, lines 5 - 12).
Regarding claim 10, Lee disclose the linear drive system further comprising a fluid supply system coupled to said housing and configured to supply a fluid to said housing to drive said piston rod relative to said housing (paragraph 27, lines 1 – 7).
Regarding claim 12, Lee disclose the linear drive system, wherein first coil winding and said second coil winding are inductively coupled through said piston rod (paragraph 30, lines 1 and 2).
Regarding claim 13, Lee disclose the linear drive system, wherein said first coil winding and said second coil winding are inductively coupled such that said first coil winding (paragraph 30, lines 1 and 2), in response to receiving an electrical input signal, is configured to generate an electrical signal within said piston rod corresponding to the electrical input signal (paragraph 30, lines 5 - 12).
Regarding claim 18, Lee disclose the linear drive system, wherein said sensor is a surface acoustic wave sensor, wherein the characteristic measured by said sensor is at least one of a pressure, a strain, a torque, and a temperature, wherein said sensor system is configured to monitor the condition of said piston rod based on the characteristic, and wherein the condition is at least one of a piston rod load, a piston rod stress (paragraph 30, lines 7 - 13), a normal condition, and a reduction in service life condition.
Regarding claim 19, Lee disclose the linear drive system , wherein said interrogator system further comprises an interrogator (Figure 2, element 204)  electrically coupled to said first coil winding (of first antenna, Figure 2, element 136), said interrogator comprising a multiplexer (Figure 2, element 212) and a sensor reading module (Figure 2, element 214) (paragraph 37, lines 1 – 6).
Regarding claim 20, Lee disclose a method for monitoring a condition of a piston rod (Figure 2, element 106) positioned within a housing (first and second chambers, Figure 1, element s 108 and 110, respectively) (paragraph 27, lines 4 - 9), said method (paragraph 58, all lines, therein) comprising:
transmitting a first electrical input signal to a first coil winding (step (b), paragraph 58, lines 3 – 5), the first coil winding (of first antenna, Figure 2, element 136) coupled to the housing and radially spaced from the piston rod, a gap defined between the first coil winding and the piston rod (as shown in Figure 2);
generating, from the first electrical input signal in the first coil winding, a second electrical input signal in a second coil winding (of second antenna, Figure 2, element 136) coupled to the piston rod (steps (c and (d)), paragraph 58, lines 5 – 8), the second coil winding inductively coupled to the first coil winding through the piston rod (paragraph 30, lines 1 and 2);
transmitting the second electrical input signal from the second coil winding to a sensor coupled to the piston rod (step (e), paragraph 58, lines 8 and 9), the sensor configured to measure a characteristic associated with the piston rod; and
generating, at the sensor, an electrical output signal based on the measured characteristic and the second electrical input signal (step (f), last two lines of paragraph 58).

Allowable Subject Matter
Claims 15 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF